DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: figure 1 includes reference character “116” not mentioned in the description; figure 6 includes reference character “670” not mentioned in the description; figure 7 includes reference character “715” not mentioned in the description; figure 8 includes reference character “810” not mentioned in the description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
 “…and the Examples included therein…” in para.[0019] needs to be corrected.  A suggested correction is -- and the [[Examples]] examples included therein--.
“… the drape is not susceptible to lifting up or off the patient caused surrounding motion…” in para.[0025] needs to be corrected.  A suggested correction is -- the drape is not susceptible to lifting up or off the patient [[caused]] because of surrounding motion--.
“… As used herein the terms "bed frame" and "bed rail" refer to any hardware portions of one may encounter in a typical hospital bed, the size of which may vary depending on the manufacturer and model of the bed…” in para.[0050] needs to be corrected.  A suggested correction is -- As used herein the terms "bed frame" and "bed rail" refer to any hardware portions [[of]] one may encounter in a typical hospital bed, the size of which may vary depending on the manufacturer and model of the bed-- or --As used herein the terms "bed frame" and "bed rail" refer to any hardware portions [[of]] that one may encounter in a typical hospital bed, the size of which may vary depending on the manufacturer and model of the bed--.
“the longer end of which is from about 10 to about 18 long” in [0060] needs to be corrected to include the units of length measurement.
“in” to qualify dimensions in [0066], [0071-0073] such as “52 in” and “2.5 in” in [0066] needs to be corrected. If inches, “in” needs to be corrected to –inches--.
“hoop-and-loop fasters” in [0052] needs to be corrected.
 Appropriate correction is required. 
Claim Objections
Following claims are objected to because of the following informalities:  
Claim 1 “hoop-and-loop fasters” needs to be corrected to –hook-and-loop fasteners—similar that in claim 14.
Claim 2-4, 12, 13 line 1  “The system of Claim 1 where” needs to be corrected.  A suggested correction is – The system of [[Claim]]claim 1, wherein–.  
Claim 6-7 line 1 “The system of Claim 1 wherein” needs to be corrected to -- The system of [[Claim]]claim 1, wherein--.
Claim 5 line 1 “The system of Claim 4 where” needs to be corrected to -- The system of [[Claim]]claim 4, wherein--.
Claim 8 in line 1 “The system of claim 5 wherein” needs to be corrected to -- The system of [[Claim]]claim 5, wherein--.
Claim 9 in line 1 “The system of Claim 8 wherein” needs to be corrected to -- The system of [[Claim]]claim 8,  wherein--.
Claim 10 in line 1 “The system of Claim 9 where” needs to be corrected to --The system of [[Claim]]claim 9,  wherein--
Claim 11 in line 1 “The system of Claim 8 wherein” needs to be corrected to --The system of [[Claim]]claim 8,  wherein--
Claim 14 in line 1 “The system of Claim 1, wherein” needs to be corrected to --The system of [[Claim]]claim 1, wherein--
Claim 16 “Claim 1” needs to be corrected to –claim 1--.
Claim 17 line 1 “The method of claim 16 where” needs to be corrected to --The method of claim 16, wherein--.
Claims 13 and 17 include numerous acronym for example COVID-19. At least first instance of each acronym should be spelled out in full. Appropriate correction is required. 
The unit of measurement in claims 7 and 15 “mm” and  “in” in claim 9 and 15 needs to spelled out in full. Appropriate correction is required. 
Claim 2 line 1 “The system of Claim 1 where the drape comprises two openings” needs to be corrected. A suggested correction is -- The system of [[Claim]] claim 1, where the [[drape]] one or more openings comprises two openings--.
Claim 1 line 14 “wherein one or more weight are magnetic” needs to be corrected to -- wherein one or more [[weight]] of the plurality of weights are magnetic--.
Claim 1 line 8-9 “a glove that is attached to the sleeves” needs to be corrected -- a glove that is attached to the respective sleeve [[sleeves]]— since per instant application disclosure, there is a one-to-one relationship between the glove and sleeve.
Claim 1 in line 11 “rail’ and in line 21 “bedrail” needs to be corrected to –bed rail—in light of instant application specification para. [0050], [0065].
Claim 16 “the method comprising deploying the system over the patient's bed so that the drape of the system encompasses the patient and forms a barrier between the patient and the medical worker while the medical workers are attending to the patient” needs to be corrected to --the method comprising deploying the system over the patient's bed, [[so that]] wherein the drape of the system is arranged to encompass[[es]] the patient and form[[s]] a barrier between the patient and the medical worker while the medical workers are attending to the patient—to avoid any potential issues arising from intended result limitation recitation as well as any issues arising under 35 U.S.C 101 Section 33(a) of the America Invents Act. More specifically, claim 16 could be rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Section 33(a) of the America Invents Act reads as follows:
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 15 line 1-5 “A system for prevention of pathogen transmission from a patient to attending medical workers, the system comprising a transparent drape of 2 mm thick polyester; comprising two openings, wherein each opening is fitted with a sleeve and into each sleeve” needs to be corrected.  A suggested correction is –A system for prevention of pathogen transmission from a patient to attending medical workers, the system comprising: a transparent drape of 2 mm thick polyesterincluding two openings, wherein each opening is fitted with a sleeve and into each sleeve – since all the limitations within the body apply to the preamble in claim 15 lines 1-2. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 in line 22 recite the limitation "the level ".  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 in line 27, claim 10 in line 1-2, claim 15 in line 16 recites the limitation "the mattress".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 in line 20-21 recite “a … bed, bed frame or bedrail” which renders the claim unclear. More specifically, it is unclear as to whether claim 1 line 20-21 “a … bed, bed frame or bedrail” is the same as, different than or in addition to that recited in claim 1 line 11 “a bed, bed frame or rail”. If same Examiner suggests amending claim 1 line 20-21 “a … bed, bed frame or bedrail” to – the bed, bed frame or bed rail--.
Claim 15 recites “in” dimension. Not clear as to whether “in” refers to inches or something else.
Claim 1 is rejected under 35 U.S.C. 112(b) for being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons. First, claim 1 in line 11 recites “a bed” as one option using “or” in the limitation “a bed, bed frame or rail”. Claim 1 in line 15 and line 22 provides further limitations to “bed” but which is recited in claim 1 in an optional manner in line 11 i.e. “a bed, bed frame or rail”.  However, these limitations render the claims indefinite as the claim 1 in line 11 never positively recites a bed. Therefore, claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Examiner suggests amending claim 1 line 15 and 22 “bed” to –the bed, bed frame or bed rail--.
Claim 14 in line 1 recites “hook-and-loop fasteners” which renders the claim unclear. More specifically, it is unclear as to whether claim 14 line 1 “hook-and-loop fasteners” is the same as, different than or in addition to that recited in claim 1.
Dependent claims 2-14, and 16-17 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 2-14, and 16-17 are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3, 5-7, 10, and 14 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends for the following reasons: 
Claim 3 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. First, claim 1 in line 11-15 recites “weights” as one option in the limitation “wherein said means is selected from a plurality of weights affixed to the edge of the drape wherein one or more weight are magnetic; and hoop-and-loop fasters, attached to the hem of the drape and the bed” and in claim 1 line 10 that “means of securing” such as weights are optional. Claim 3 provides further limitations to “weights” but which is recited in claim 1 in an optional manner in line 10 and lines 11-15.  However, these limitations render the claims indefinite as the claim 1 never positively recites a weights. Therefore, claim 3 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Examiner suggests amending claim 1 lines 10-11 “the perimeter of the drape optionally includes a means of securing the drape to a bed, bed frame or rail” to -- the perimeter of the drape [[optionally]] includes a means of securing the drape to a bed, bed frame or bed rail—and further amending claim 3 “where the weights are a metal selected from steel, magnetic steel and lead” to -- wherein the means of securing comprises the weights, and wherein the weights are a metal selected from steel, magnetic steel and lead--.
Claim 14 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. First, claim 1 in line 11-15 recites “hook-and-loop fasteners” as one option in the limitation “wherein said means is selected from a plurality of weights affixed to the edge of the drape wherein one or more weight are magnetic; and hoop-and-loop fasters, attached to the hem of the drape and the bed” and in claim 1 line 10 that “means of securing” such as weights are optional. Claim 14 provides further limitations to “hook-and-loop fasteners” but which is recited in claim 1 in an optional manner in line 10 and lines 11-15.  However, these limitations render the claims indefinite as the claim 1 never positively recites hook-and-loop fasteners. Therefore, claim 14 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Examiner suggests amending claim 1 lines 10-11 “the perimeter of the drape optionally includes a means of securing the drape to a bed, bed frame or rail” to -- the perimeter of the drape [[optionally]] includes a means of securing the drape to a bed, bed frame or bed rail—and further amending claim 14 “wherein hook-and-loop fasteners connect the perimeter of the drape to the bed, bed frame or bed rail” to -- wherein the means of securing comprises the hook-and-loop fasteners, and wherein the hook-and-loop fasteners connect the perimeter of the drape to the bed, bed frame or bed rail --. 
Claim 5 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. First, claim 1 in line 4-5 recites “polyethylene” as one option in the limitation “transparent drape …material selected from a polyester, polyethylene, polypropylene and polyvinyl polymer”. Claim 5 provides further limitations to “polyethylene foam” but which is recited in claim 1 in an optional manner in lines 4-5 i.e. “transparent drape …material selected from a polyester, polyethylene, polypropylene and polyvinyl polymer”.  However, these limitations render the claims indefinite as the claim 1 never positively recites “transparent drape …material …a polyester”. Therefore, claim 5 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.   Examiner suggests amending claim 5 “where the supporting member is comprised of a cylindrically-shaped polyethylene foam tube” to –wherein the material is polyethylene, and wherein the supporting member is comprised of a cylindrically-shaped polyethylene foam tube. 
Claim 6 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. First, claim 1 in line 8-9 recites “gloves” as one option in the limitation “optionally inserted a glove that is attached to the sleeves”. Claim 6 provides further limitations to “gloves” but which is recited in claim 1 in an optional manner in lines 8-9 i.e. “optionally inserted a glove that is attached to the sleeves”.  However, these limitations render the claims indefinite as the claim 1 never positively recites “gloves”. Therefore, claim 5 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.   
Claim 7 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. First, claim 1 in line 3-5 recites “a polyester” as one option using “or” in the limitation “transparent drape …material selected from a polyester, polyethylene, polypropylene and polyvinyl polymer”. Claim 7 provides further limitations to “transparent drape …material …a polyester” but which is recited in claim 1 in an optional manner in lines 3-5 i.e. “a bed, bed frame or rail”.  However, these limitations render the claims indefinite as the claim 1 never positively recites “transparent drape …material …a polyester”. Therefore, claim 7 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  
Claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. First, claim 1 in line 11 recites “a bed” as one option using “or” in the limitation “a bed, bed frame or rail”. Claim 10 provides further limitations to “bed” but which is recited in claim 1 in an optional manner in line 11 i.e. “a bed, bed frame or rail”.  However, these limitations render the claims indefinite as the claim 10 never positively recites a bed. Therefore, claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  
Dependent claims 8-10, 11 and when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(d) because the additional recited limitations fail to cure the 35 U.S.C. 112(d) issue in their respective base claims. Consequently, dependent claims 8-10, 11 are also rejected under 35 U.S.C. 112(d) based on their direct/indirect dependency on their respective base claims.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 limitation “a means of securing the drape to a bed, bed frame or rail” in lines 10-11 has been interpreted under 35 U.S.C. 112(f), because it uses a non-structural term “means” coupled with functional language “securing the drape to a bed, bed frame or rail” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim limitation invokes 35 U.S.C. 112(f), claim 1 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, (f) limitation: “magnetic weights”, “magnets”, hook-and-loop fasteners” as disclosed in, [0007], [0024-0026], [0052].  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.  
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hornick et al.  (Pub. No.: US 20210317679 A1, hereinafter referred to as "Hornick") in view of Zeigler; Thomas (Pub. No.: US 20210330412 A1, hereinafter referred to as “Zeigler”) as evidenced by Kesselman et al. (Pub. No.: US 4949929 A, hereinafter referred to as “Kesselman”).
As per independent Claim 1, Hornick discloses a system for prevention of pathogen transmission from a patient to attending medical workers (Hornick in at least abstract, fig. 1-4, [0001], [0004-0006], [0011-0012], [0013-0014], [0016], [0027-0031], [0033-0036], [0042-0044], [0047], [0051] for example discloses relevant subject-matter. Hornick in at least fig. 1-4, [0001], [0005], [0027] for example discloses a system for prevention of pathogen transmission from a patient to attending medical workers. See at least Hornick [0027] “an isolation tent 10 … To increase treatment options in areas of widely spread infections, in particular during a pandemic, … provides a collapsible individual isolation tent 10 that prevents unfiltered exhalants from a patient from entering the surroundings or, alternatively, surrounding pathogens from reaching the airways of a vulnerable person. The tent 10 is a collapsible structure sized to accommodate at least the head and upper torso of a person.”), 
the system comprising a transparent drape of polymeric material impervious to pathogenic particles, said material selected from a polyester, polyethylene, polypropylene and polyvinyl polymer (Hornick in at least fig. 1-3, [0005], [0011], [0013, [0028], [0033], [0036], [0043-0044] for example discloses the system comprising a transparent drape/flexible skin of polymeric material impervious to pathogenic particles, said material selected from a polyester, polyethylene, polypropylene and polyvinyl polymer. See at least Hornick [0005] “a collapsible isolation tent assembly comprising a collapsible isolation tent having a collapsible frame assembly, a flexible, preferably transparent, skin of impermeable material”; [0011] “the flexible skin may be configured for custom slits and openings being cut by a health care provider for accessing specific locations inside the collapsible isolation tent from an exterior space … These slits are customizable for providing access for aerosol generating procedures (AGP) or therapies (including intubation, extubation, nebulized breathing treatments, non-invasive ventilation [NIV], heated high-flow nasal cannula [HFNC], tracheostomy, or cardiopulmonary resuscitation).”; [0014] “the flexible skin may comprise a drapable curtain at an end opposite from the head end”); wherein 
the drape comprises one or more openings (Hornick in at least fig. 2, [0005], [0011], [0034] for example discloses the drape/skin comprises one or more openings 19. See at least Hornick [0011] “the flexible skin may be configured for custom slits and openings being cut by a health care provider for accessing specific locations inside the collapsible isolation tent from an exterior space … These slits are customizable for providing access for aerosol generating procedures (AGP) or therapies (including intubation, extubation, nebulized breathing treatments, non-invasive ventilation [NIV], heated high-flow nasal cannula [HFNC], tracheostomy, or cardiopulmonary resuscitation).”; [0034] “ For allowing access to a patient positioned inside the tent, the clear skin segments 38 and 40 may have slits, holes, or slide-in openings in certain locations along the periphery of the tent…the skin segments 38 and 40 are formed as continuous sheets and are configured to be slit in custom locations to provide access to the interior of the skin wherever needed or desired. These slits 19 are customizable for providing access for aerosol generating procedures (AGP) or therapies (including intubation, extubation, nebulized breathing treatments, non-invasive ventilation [NIV], heated high-flow nasal cannula [HFNC], tracheostomy, or cardiopulmonary resuscitation). The skin, which is preferably transparent or at least translucent, may be made of a material allowing for such custom slits 19 being cut into the skin.”); and 
the perimeter of the drape optionally includes a means of securing the drape to a bed, bed frame or rail, wherein said means is selected from a plurality of weights affixed to the edge of the drape wherein one or more weight are magnetic; and hoop-and-loop fasters, attached to the hem of the drape and the bed (Here, due to use of “optionally” term the limitation is broadly yet reasonably being interpreted as reciting “the perimeter of the drape”. Hornick in fig. 1-3, [0005], [0034], [0044] disclose periphery/edge of the tent for example discloses that the drape has a perimeter. See at least Hornick [0005] “Openings in the flexible skin or around edges of the collapsible tent”; [0034] “the periphery of the tent’; [0044] “the tent 10 defines an interior cavity that is in communication with the outside and is closed on one end with a loosely draped curtain 42 with an unattached bottom edge”); and 
one or more supporting members, the supporting members comprising a flexible material selected from polyethylene foam, plastic, and metal (Hornick in at least fig. 1-4, [0005], [0012], [0028-0030] for example discloses one or more supporting members/collapsible frame, the supporting members comprising a flexible material selected from polyethylene foam, plastic, and metal. See at least Hornick [0028] “isolation tent is composed of a frame assembly 12… collapsible frame assembly 12 of the isolation tent 10 has a rigid bottom support base 18 formed making a two-dimensional contact with a support surface, such as a hospital bed”; [0029] “At least two frame elements 24 and 26 are hingedly attached to the bottom support base 18, at least indirectly.”; [0030] “bails 24 and 26 may be made of extruded and bent PVC tubing or of lightweight metal, while the support base 18 may be formed of a molded thermoplastic polymer, of a lightweight metal material, or of a composite material”); 
wherein the one or more supporting members are at least indirectly connected to  a patient's bed, bed frame or bedrail, span the width of the bed, and are configured above the level of the bed in a semicircular, arch or rectangular fashion (Hornick in at least fig. 2, [0006], [0016], [0028] for example discloses wherein the one or more supporting members/collapsible frame assembly 12 are at least indirectly connected with  a patient's bed, bed frame or bedrail, span the width of the bed, and are configured above the level of the bed in a semicircular, arch or rectangular fashion. See at least Hornick [0006] “the collapsible tent to be placed on a support surface for an individual patient, for example a hospital bed”; [0016] “the collapsible tent may be placed on a surface configured for carrying an infected patient.”; [0028] “collapsible frame assembly 12 of the isolation tent 10 has a rigid bottom support base 18 formed making a two-dimensional contact with a support surface, such as a hospital bed”); 
wherein the drape is deployed over the supporting members above the patient's head and shoulder area, the glove/sleeve openings in the drape are positioned above the patient's facial area, and the perimeter of the drape extending to the mattress and sides of the bed, forming an enclosed space above the patient (Here, the limitation “glove/sleeve” is being interpreted as “with the glove or sleeve openings in the drape positioned above the patient's facial area” i.e. as requiring either glove or sleeve and thus, prior art that discloses “the sleeve openings in the drape are positioned above the patient's facial area” would read on this limitation.  Hornick in at least fig. 2, [0011], [0014], [0027-0028], [0034], [0036] for example discloses wherein the drape/skin is deployed over the supporting members 12 above the patient's head and shoulder area, the sleeve openings 19 in the drape are positioned above the patient's facial area (see fig. 2), and the perimeter of the drape extending to the mattress and sides of the bed, forming an enclosed space above the patient. See at least Hornick [0011] “the flexible skin may be configured for custom slits and openings being cut by a health care provider for accessing specific locations inside the collapsible isolation tent from an exterior space and for adjusting a pressure difference between the exterior space and an interior space of the collapsible isolation tent. These slits are customizable for providing access for aerosol generating procedures (AGP) or therapies”; [0014] “the flexible skin may comprise a drapable curtain at an end opposite from the head end. Such a curtain may rest on a patient's body without the need for a closure mechanism.”; [0027] “tent 10 is a collapsible structure sized to accommodate at least the head and upper torso of a person”; [0028] “the support base …shaped, surrounding an area 22 sufficiently large to accommodate a head and a torso… to accommodate the shoulder width of a patient”; [0034] “allowing access to a patient positioned inside the tent, the clear skin segments 38 and 40 may have slits, holes, or slide-in openings in certain locations along the periphery of the tent… the skin segments 38 and 40 are formed as continuous sheets and are configured to be slit in custom locations to provide access to the interior of the skin wherever needed or desired. These slits 19 are customizable for providing access for aerosol generating procedures (AGP) or therapies”; [0036] “skin 24 further includes a curtain 42 … cut to have a width allowing for loosely draping the curtain around a body of a patient.”).
Hornick does not explicitly disclose each opening is fitted with a sleeve; wherein the one or more supporting members are attached to a patient's bed, bed frame or bedrail.
However, in an analogous collapsible infectious disease isolation enclosure field of endeavor, Zeigler discloses a system for prevention of pathogen transmission from a patient to attending medical workers (Zeigler in at least abstract, fig. 1-3, [0002], [0004], [0005], [0008-0010], [0012-0015], [0025], [0027-0034], [0037-0040], [0044-0045] for example discloses relevant subject-matter. More specifically, Zeigler in at least fig. 1-3, [0002], [0009], [0012], [0025] for example discloses a system for prevention of pathogen transmission from a patient to attending medical workers. See at least Zeigler [0002] “a draping apparatus designed to enable a medical professional to provide treatment to a patient without the medical professional and/or patient being exposed to potential contaminants such as, without limitation, aerosol contaminants, coughs, secretions, and the like”), 
the drape comprises one or more openings, wherein each opening is fitted with a sleeve and into which is optionally inserted a glove that is attached to the sleeves (Here, due to use of “optionally” term the limitation, Examiner notes that this limitation could broadly yet reasonably be interpreted as reciting “the drape comprises one or more openings, wherein each opening is fitted with a sleeve”. Nonetheless, Zeigler in at least fig. 1-3, [0010], [0012], [0015], [0025], [0027], [0033-0034] for example discloses the drape 110 comprises one or more openings, wherein each opening is fitted with a sleeve 128, 132 (represented by glove openings and inner glove retaining elements) and into which is inserted a glove/procedural gloves that is attached to the sleeves. See at least Zeigler [0015] “draping structure comprises a plurality of transparent surfaces connected by a plurality of seams and a plurality of corners configured to form a general box shape around the bed. The access component comprises a pair of procedure gloves penetrating one of the transparent surfaces closest to the head of the bed. The pair of procedure gloves are attached to the transparent surface closest to the head through a pair of glove holes or openings. The access component may further comprise a pair of inner glove retaining elements. The pair of inner glove retaining elements are configured to integrate each procedure glove into the draping structure at the respective glove hole or opening to form an airtight connection.” [0034] “draping structure 110 may be configured so as to releasably or permanently retain the pair of procedure gloves 130…the draping structure 110, from an outer surface (i.e. the side of the surface opposite the patient) incorporates the pair of glove holes 128 shaped to receive hands of the physician or the medical staff. The inner glove retaining elements 132 are positioned around each of the openings 128 of the procedure gloves 130 at a joint portion with the draping structure 110”)
wherein the one or more supporting members are attached to a patient's bed, bed frame or bedrail, span the width of the bed, and are configured above the level of the bed in a semicircular, arch or rectangular fashion (Zeigler in fig. 1-3, [0013-0014], [0027-0028], [0031] for example discloses wherein the one or more supporting members/support structure 102 are attached to a patient's bed, bed frame or bedrail, span the width of the bed, and are configured above the level of the bed in a semicircular, arch or rectangular fashion. See at least Zeigler [0027] “the draping apparatus 100 comprises a support structure 102, a draping structure 110, and an access component 126… The draping structure 110 is adjustably attached to the support structure 102, which is removably attachable to a bed, cot, or procedure table. Once attached to the bed, the draping structure 110 at least partially encapsulates the bed, thereby forming the protective barrier.”, [0028]” the support structure 102 comprises a plurality of vertical support poles 104, a plurality of clamping elements 106, and a plurality of adjusting elements 108. The vertical support poles 104 attach to or independently support the draping structure 110 around the bed, and the plurality of clamping elements 106 attaches the draping structure 110 to the vertical support poles 140, as best shown in FIGS. 1 through 3. The plurality of adjusting elements 108 allows for adjustment of the draping structure 110 over the bed”; [0031]” The draping apparatus 100 can be set up around a patient bed using the plurality of vertical support poles 104. The vertical support poles 104 may be either attached to a patient's bed … The clamping elements 106 can also be used to adjust the height of the draping structure 110 with respect to the patient. … other securing elements can also be used to secure and fix the draping structure 110 to the vertical support poles 104. Examples of such alternative clamping elements 106 may include, but are not limited to, snaps, screws, hook and loop fasteners, and clips”)
With respect to extendable gloves feature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure system drape as taught by Hornick, such that the drape further includes extendable gloves, as taught by Zeigler. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that extendable gloves that can be used by a physician to inspect a patient, without touching the patient directly, and that can be affixed at any location depending on need or preference (Zeigler, [0012]).
With respect to the coupling type between enclosure system supporting members and the patient's bed, bed frame or bed rail feature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling type between enclosure system supporting members and the patient's bed, bed frame or bed rail as taught by Hornick, such that the one or more supporting members are attached to a patient's bed, bed frame or bedrail, as taught by Zeigler. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that an attachment to a patient's bed would more firmly secure the drape apparatus to the patient bed and thereby protect medical or health workers from the spread of infection, while performing surgical and other medical procedures on the infectious patient (Zeigler, [0008-0009], [0031]).

As per dependent Claim 2, the combination of Hornick and Zeigler as a whole further discloses system where the drape comprises two openings (Zeigler in fig. 1-2, [0034]).

As per dependent Claim 3, the combination of Hornick and Zeigler as a whole further discloses system where the weights are a metal selected from steel, magnetic steel and lead (Here, Examiner notes that Applicant is further limiting “weights” which were recited in an optional manner in the base claim. A broad yet reasonable interpretation of this claim does not require that prior art read on this optionally claimed limitation. Nonetheless, Hornick in [0043] discloses use of weighted curtain. See at least Hornick [0043] “bottom edge of the curtain 42 may be weighted”.).

As per dependent Claim 4, the combination of Hornick and Zeigler as a whole further discloses system where the drape is positioned over a single supporting member (Hornick in fig. 1-2, [0028] discloses the drape/flexible clear skin rests on single supporting member/frame assembly 12 which when assembled forms a single supporting member. See at least [0028] “the isolation tent is composed of a frame assembly 12, a clear skin 14”).
As per dependent Claim 5, the combination of Hornick and Zeigler as a whole further discloses system where the supporting member is comprised of a cylindrically-shaped polyethylene foam tube (Here, Examiner notes that Applicant is further limiting “polyethylene foam tube” which was recited in an optional manner in the base claim. A broad yet reasonable interpretation of this claim does not require that prior art read on this optionally claimed limitation. Hornick in fig. 2, 4, [0030] for example discloses the supporting member is comprised of a cylindrically-shaped polymeric tube. See at least [0030] “bails 24 and 26 may be made of extruded and bent PVC tubing or of lightweight metal’).

As per dependent Claim 6, the combination of Hornick and Zeigler as a whole further discloses system wherein the glove material is selected from rubber, latex, nitrile, polyethylene, spun bond olefin fiber, and disposable paper (Here, Examiner notes that Applicant is further limiting “glove” which was recited in an optional manner in the base claim. A broad yet reasonable interpretation of this claim does not require that prior art read on this optionally claimed limitation. Nonetheless, Zeigler in [0033] discloses such class of gloves. See at least Zeigler [0033] “the pair of long-armed two millimeter thick plastic gloves 130”. Further use of such biocompatible medical grade plastic materials to manufacture drapes is disclosed in Zeigler [0040] which makes it obvious to a PHOSITA to extend use of such material to manufacture gloves as well in order to render them medically biocompatible as well. Zeigler [0040] “draping structure 110 is made up of any suitable material selected from, but not limited, to disposable nonwoven fabrics, plastic films, or papers. In alternative embodiments, the draping structure 110 may be of potentially suitable materials include polymeric (plastic) sheet materials, e.g., polyethylene (PE), polyvinylchloride (PVC), polypropylene (PP), and combinations or mixtures thereof. In a further preferred embodiment, the material may be a biocompatible medical grade plastic which may be completely transparent or substantially transparent”).

As per dependent Claim 7, the combination of Hornick and Zeigler as a whole further discloses system wherein the transparent drape material is polyester about 2 mm in thickness (Here, Examiner notes that Applicant is further limiting “polyester” which was recited in an optional manner in the base claim. A broad yet reasonable interpretation of this claim does not require that prior art read on this optionally claimed limitation. Nonetheless, Zeigler in [0040] discloses the transparent drape material is polymeric material and Hornick in [0034] discloses transparent drape material is polymeric material about 2 mm in thickness. See at least Hornick [0034] “The skin, which is preferably transparent or at least translucent… may be made of clear polyethylene or polyvinyl chloride (PET or PVC) of a thickness within a range of 2 mil to 80 mil (0.05 mm to 2 mm) for an optimal combination of transparency, pliability, and tear resistance.”).
As per dependent Claim 8, the combination of Hornick and Zeigler (as evidenced by Kesselman) as a whole further discloses system wherein the supporting member is connected at each end to the bed, bed frame or bed rail with a bracket (Zeigler in at least fig. 1-3, [0013-0014], [0027-0028], [0031] for example discloses wherein the supporting member is connected at each end to the bed, bed frame or bed rail. See at least Zeigler in [0031] “The vertical support poles 104 may be either attached to a patient's bed … the vertical support poles 104 may be fixed… The plurality of clamping elements 106 and the plurality of adjusting elements 108, such as adjusting knobs, engage each vertical support pole 104 to secure the draping structure 110 from its four corners 124… The clamping elements 106 themselves may be designed to be capable of repeated securing and un-securing events without failure. However, it is contemplated that other securing elements can also be used to secure and fix the draping structure 110 to the vertical support poles 104. Examples of such alternative clamping elements 106 may include, but are not limited to, snaps, screws, hook and loop fasteners, and clips”. Zeigler does not disclose brackets but use of alternative hardware such as brackets to structurally connect/mount one component to another is well-known as also evidenced in Kesselman fig. 1, 4, col. 1 lines 5-8, 21-23).

As per dependent Claim 11, the combination of Hornick and Zeigler (as evidenced by Kesselman) as a whole further discloses system wherein the bracket is an F-shaped bracket (Zeigler in at least fig. 1-3, [0013-0014], [0027-0028], [0031] for example discloses wherein the supporting member is connected at each end to the bed, bed frame or bed rail. See at least Zeigler in [0031] “The vertical support poles 104 may be either attached to a patient's bed … the vertical support poles 104 may be fixed… The plurality of clamping elements 106 and the plurality of adjusting elements 108, such as adjusting knobs, engage each vertical support pole 104 to secure the draping structure 110 from its four corners 124… The clamping elements 106 themselves may be designed to be capable of repeated securing and un-securing events without failure. However, it is contemplated that other securing elements can also be used to secure and fix the draping structure 110 to the vertical support poles 104. Examples of such alternative clamping elements 106 may include, but are not limited to, snaps, screws, hook and loop fasteners, and clips”. Zeigler does not disclose F shaped brackets but use of alternative hardware such as F shaped brackets to structurally connect/mount one component to another is well-known as also evidenced in Kesselman fig. 1, 4, col. 1 lines 5-8, 21-23).

As per dependent Claim 12, the combination of Hornick and Zeigler as a whole further discloses system where the volume of the enclosed space accommodates the medical procedure of intubation of the patient and connection to a ventilator (Zeigler in [0025], [0037-0038] and Hornick in [0012], [0034] for example discloses the volume of the enclosed space accommodates the medical procedure of intubation of the patient and connection to a ventilator. See at least Zeigler [0025] “a medical drape for use during diagnostic, therapeutic, and surgical procedures performed on an ill or infected patient. The medical drape is comprised of a pair of corresponding and long armed procedure gloves that are affixed to the drape. The presence of the gloves allow a medical provider, such as a physician, nurse or other medical staff, to insert his or her hands into the gloves to provide assistance to the patient on the other side of the drape without exposure to aerosol contaminants, patient coughs, secretions, etc. … enables procedures, such as positive pressure ventilation and endotracheal intubation, to be performed from behind the protective drape”; Hornick [0034] “patient positioned inside the tent, the clear skin segments 38 and 40 may have slits, holes, or slide-in openings in certain locations along the periphery of the tent… the skin segments 38 and 40 are formed as continuous sheets and are configured to be slit in custom locations to provide access to the interior of the skin wherever needed or desired. These slits 19 are customizable for providing access for aerosol generating procedures (AGP) or therapies (including intubation, extubation, nebulized breathing treatments, non-invasive ventilation [NIV], heated high-flow nasal cannula [HFNC], tracheostomy, or cardiopulmonary resuscitation)”).
As per dependent Claim 13, the combination of Hornick and Zeigler as a whole further discloses system where the pathogenic particles originate from a patient with COVID-19 (Hornick in [0001-0005] for example discloses application to COVID-19. See at least Hornick “[0003] Patients with COVID-19 may require aerosol generating procedures (AGP) or therapies (including intubation, extubation, nebulized breathing treatments, non-invasive ventilation [NIV], heated high-flow nasal cannula [HFNC], tracheostomy, and cardiopulmonary resuscitation)”; Hornick [0004] “Strategies to mitigate these risks are highly desirable”; Hornick [0005] To meet this goal, the present disclosure describes, according to a first aspect of the invention, a collapsible isolation tent assembly comprising a collapsible isolation tent having a collapsible frame assembly, a flexible, preferably transparent, skin of impermeable material“.).
As per dependent Claim 14, the combination of Hornick and Zeigler as a whole further discloses system wherein hook-and-loop fasteners connect the perimeter of the drape to the bed, bed frame or bed rail (Here, Examiner notes that Applicant is further limiting “hook-and-loop fasteners” which was recited in an optional manner in the base claim. A broad yet reasonable interpretation of this claim does not require that prior art read on this optionally claimed limitation. Nonetheless, Hornick in [0035] discloses use of hook-and-loop fasteners that indirectly connect the perimeter of the drape to the bed, bed frame or bed rail while Zeigler in [0031] also discloses hook-and-loop fasteners that at least indirectly connect the perimeter of the drape to the bed, bed frame or bed rail. See at least Hornick [0035] “skin segment are releasably secured to the support base … where connectors 41 are positioned … along the outer edge of the support base 18. These connectors 41 may, for example, be formed of snaps or of hook-and-loop pairings, known under the brand name VELCRO”; Zeigler [0031] “securing elements can also be used to secure and fix the draping structure 110 to the vertical support poles 104. Examples of such alternative clamping elements 106 may include, but are not limited to, snaps, screws, hook and loop fasteners, and clips. Alternatively, the clamping elements 106 may be designed for temporary securing and un-securing events”).
As per dependent Claim 16, the combination of Hornick and Zeigler as a whole further discloses a method of preventing the transmission of pathogenic particles from an infected patient to medical workers using the system of Claim 1, the method comprising deploying the system over the patient's bed so that the drape of the system encompasses the patient and forms a barrier between the patient and the medical worker while the medical workers are attending to the patient (Hornick in [0001], [0006], [0014-0016], [0027-0028], [0034], [0036]  and Zeigler in fig. 1-3 [0009], [0038] for example discloses a method of preventing the transmission of pathogenic particles from an infected patient to medical workers using the system of Claim 1 (see claim 1), the method comprising deploying the system over the patient's bed so that the drape of the system encompasses the patient and forms a barrier between the patient and the medical worker while the medical workers are attending to the patient. See at least Zeigler [0038] “For a medical procedure, for example, a patient may be positioned on the patient bed. The draping structure 110 …then be placed over the patient and around the perimeter of the bed… the procedure gloves 130 are positioned along the drape head side surface 116 to enable the doctors, medical staff, nurses, etc. to better access the patient during various different type of medical procedures, such as positive pressure ventilation and endotracheal intubation… the physician or other medical staff can insert his or her hands into the procedure gloves 130 to inspect the patient, thereby creating a sterile field around them.”; and Hornick [0006] “collapsible isolation tent is dimensioned to have a footprint with a …size allows the collapsible tent to be placed on a support surface for an individual patient, for example a hospital bed”; Hornick [0014] “the flexible skin may comprise a drapable curtain at an end opposite from the head end. Such a curtain may rest on a patient's body without the need for a closure mechanism.”; Hornick [0027] “tent 10 is a collapsible structure sized to accommodate at least the head and upper torso of a person”; Hornick [0028] “the support base …shaped, surrounding an area 22 sufficiently large to accommodate a head and a torso… to accommodate the shoulder width of a patient”; Hornick [0034] “allowing access to a patient positioned inside the tent, the clear skin segments 38 and 40 may have slits, holes, or slide-in openings in certain locations along the periphery of the tent… These slits 19 are customizable for providing access for aerosol generating procedures (AGP) or therapies”; Hornick [0036] “skin 24 further includes a curtain 42 … cut to have a width allowing for loosely draping the curtain around a body of a patient.”).

As per dependent Claim 17, the combination of Hornick and Zeigler as a whole further discloses method where the pathogenic particles originate from a patient with COVID-19 (Hornick in [0001-0005], [0014-0016] for example discloses application to COVID-19. See at least Hornick [0001] “ a tent preventing air containing airborne pathogens from contaminating a surrounding space for isolating a carrier of an infectious disease from the environment”; [0003] Patients with COVID-19 may require aerosol generating procedures (AGP) or therapies (including intubation, extubation, nebulized breathing treatments, non-invasive ventilation [NIV], heated high-flow nasal cannula [HFNC], tracheostomy, and cardiopulmonary resuscitation)”; Hornick [0004] “Strategies to mitigate these risks are highly desirable”; Hornick [0006] “collapsible isolation tent is dimensioned to have a footprint with a …size allows the collapsible tent to be placed on a support surface for an individual patient, for example a hospital bed”; Hornick [0015] “a method for preventing air containing airborne pathogens from contaminating a surrounding space or an interior space of a collapsible tent having a footprint sized to be placed on a hospital bed”; [0036] “skin 24 further includes a curtain 42 … cut to have a width allowing for loosely draping the curtain around a body of a patient.”).	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hornick in view of Zeigler as evidenced by Kesselman and further in view of Garvens et al. (Pub. No.: US 9644390 B1, hereinafter referred to as “Garvens”) and further in view of Perez et al. (Pub. No.: US 20060037274 A1, hereinafter referred to as “Perez”)
As per independent Claim 15, Hornick discloses a system for prevention of pathogen transmission from a patient to attending medical workers (Hornick in at least abstract, fig. 1-4, [0001], [0004-0006], [0011-0012], [0013-0014], [0016], [0027-0031], [0033-0036], [0042-0044], [0047], [0051] for example discloses relevant subject-matter. Hornick in at least fig. 1-4, [0001], [0005], [0027] for example discloses a system for prevention of pathogen transmission from a patient to attending medical workers. See at least Hornick [0027] “an isolation tent 10 … To increase treatment options in areas of widely spread infections, in particular during a pandemic, … provides a collapsible individual isolation tent 10 that prevents unfiltered exhalants from a patient from entering the surroundings or, alternatively, surrounding pathogens from reaching the airways of a vulnerable person. The tent 10 is a collapsible structure sized to accommodate at least the head and upper torso of a person.”), the system comprising 
a transparent drape of 2 mm thick polymeric material; comprising two openings (Hornick in at least fig. 1-3, [0034] for example discloses a transparent drape/flexible skin 2mm thick. See at least Hornick [0034] “For allowing access to a patient positioned inside the tent, the clear skin segments 38 and 40 may have slits, holes, or slide-in openings in certain locations along the periphery of the tent… the skin segments 38 and 40 are formed as continuous sheets and are configured to be slit in custom locations to provide access to the interior of the skin wherever needed or desired. These slits 19 are customizable for providing access for aerosol generating procedures (AGP) or therapies (including intubation, extubation, nebulized breathing treatments, non-invasive ventilation [NIV], heated high-flow nasal cannula [HFNC], tracheostomy, or cardiopulmonary resuscitation). The skin, which is preferably transparent or at least translucent, may be made of a material allowing for such custom slits 19 being cut into the skin. For example, the skin may be made of clear polyethylene or polyvinyl chloride (PET or PVC) of a thickness within a range of 2 mil to 80 mil (0.05 mm to 2 mm) for an optimal combination of transparency, pliability, and tear resistance”); and 
a plurality of weights are affixed to the perimeter of the drape (Hornick in [0043] discloses of weighted curtain. See at least Hornick [0043] “bottom edge of the curtain 42 may be weighted”); and 
a supporting member of a polymeric tube of about 52 in long and about 2.5 in wide, with about a 1 in hole, at least indirectly connected to a patient's bed and span the bed in an arch-like fashion (Here, Examiner notes that the “in” unit of measurement in the limitation “tube of about 52 in long and about 2.5 in wide, with about a 1 in hole” is unclear. Thus, in the interest of furthering prosecution, Examiner is interpreting this limitation as a tube having length, width and diameter dimension to accommodate at least portion of the patient. Hornick in at least fig. 2, [0005-0006], [0012], [0016], [0028-0030] for example discloses a supporting member of a polymeric tube (see fig. 2-4, [0030]) of length, width and diameter dimension to accommodate at least a portion of the patient, wherein the support is at least indirectly connected to a patient's bed and span the bed in an arch-like fashion as seen in fig. 2. See at least Hornick [0006] “the collapsible tent to be placed on a support surface for an individual patient, for example a hospital bed”; [0016] “the collapsible tent may be placed on a surface configured for carrying an infected patient.”; [0028] “isolation tent is composed of a frame assembly 12… collapsible frame assembly 12 of the isolation tent 10 has a rigid bottom support base 18 formed making a two-dimensional contact with a support surface, such as a hospital bed”; [0029] “At least two frame elements 24 and 26 are hingedly attached to the bottom support base 18, at least indirectly.”; [0030] “bails 24 and 26 may be made of extruded and bent PVC tubing …while the support base 18 may be formed of a molded thermoplastic polymer, of a lightweight metal material, or of a composite material”); 
wherein the drape is deployed over the supporting member above the patient's head and shoulder area, with the glove/sleeve openings in the drape positioned above the patient's facial area, the perimeter of the drape extending to the mattress and sides of the bed, forming an enclosed space above the patient (Here, the limitation “glove/sleeve” is being interpreted as “with the glove or sleeve openings in the drape positioned above the patient's facial area” i.e. as requiring either glove or sleeve and thus, prior art that discloses “wherein the drape is deployed over the supporting member above the patient's head and shoulder area, with the sleeve openings in the drape positioned above the patient's facial area” would read on this limitation. .  Hornick in at least fig. 2, [0011], [0014], [0027-0028], [0034], [0036] for example discloses wherein the drape/skin is deployed over the supporting members 12 above the patient's head and shoulder area, the sleeve openings 19 in the drape are positioned above the patient's facial area (see fig. 2), and the perimeter of the drape extending to the mattress and sides of the bed, forming an enclosed space above the patient. See at least Hornick [0011] “the flexible skin may be configured for custom slits and openings being cut by a health care provider for accessing specific locations inside the collapsible isolation tent from an exterior space and for adjusting a pressure difference between the exterior space and an interior space of the collapsible isolation tent. These slits are customizable for providing access for aerosol generating procedures (AGP) or therapies”; [0014] “the flexible skin may comprise a drapable curtain at an end opposite from the head end. Such a curtain may rest on a patient's body without the need for a closure mechanism.”; [0027] “tent 10 is a collapsible structure sized to accommodate at least the head and upper torso of a person”; [0028] “the support base …shaped, surrounding an area 22 sufficiently large to accommodate a head and a torso… to accommodate the shoulder width of a patient”; [0034] “allowing access to a patient positioned inside the tent, the clear skin segments 38 and 40 may have slits, holes, or slide-in openings in certain locations along the periphery of the tent… the skin segments 38 and 40 are formed as continuous sheets and are configured to be slit in custom locations to provide access to the interior of the skin wherever needed or desired. These slits 19 are customizable for providing access for aerosol generating procedures (AGP) or therapies”; [0036] “skin 24 further includes a curtain 42 … cut to have a width allowing for loosely draping the curtain around a body of a patient.”).
Hornick does not explicitly disclose drape of 2 mm thick polyester comprising two openings, wherein each opening is fitted with a sleeve and into each sleeve are optionally inserted a glove; supporting member of a hollow polyethylene foam tube, attached to a patient's bed with L-shaped brackets features.
However, in an analogous collapsible infectious disease isolation enclosure field of endeavor, Zeigler as evidenced by Kesselman discloses a system for prevention of pathogen transmission from a patient to attending medical workers (Zeigler in at least abstract, fig. 1-3, [0002], [0004], [0005], [0008-0010], [0012-0015], [0025], [0027-0034], [0037-0040], [0044-0045] for example discloses relevant subject-matter. More specifically, Zeigler in at least fig. 1-3, [0002], [0009], [0012], [0025] for example discloses a system for prevention of pathogen transmission from a patient to attending medical workers. See at least Zeigler [0002] “a draping apparatus designed to enable a medical professional to provide treatment to a patient without the medical professional and/or patient being exposed to potential contaminants such as, without limitation, aerosol contaminants, coughs, secretions, and the like”), 
a transparent drape comprising two openings, wherein each opening is fitted with a sleeve and into each sleeve are optionally inserted a glove (Here, due to use of “optionally” term the limitation, Examiner notes that this limitation could broadly yet reasonably be interpreted as reciting “a transparent drape comprising two openings, wherein each opening is fitted with a sleeve and into each sleeve”. Nonetheless, Zeigler in at least fig. 1-3, [0010], [0012], [0015], [0025], [0027], [0033-0034] for example discloses a transparent drape 110 comprising two openings, wherein each opening is fitted with a sleeve 128, 132 (represented by glove openings and inner glove retaining elements) and into each sleeve are inserted a glove/procedural gloves that is attached to the sleeves.)
a supporting member attached to a patient's bed with L-shaped brackets (Zeigler in fig. 1-3, [0013-0014], [0027-0028], [0031] for example discloses a supporting member/support structure 102 attached/connected to a patient's bed. See at least Zeigler [0027] “the draping apparatus 100 comprises a support structure 102, a draping structure 110, and an access component 126… The draping structure 110 is adjustably attached to the support structure 102, which is removably attachable to a bed, cot, or procedure table. Once attached to the bed, the draping structure 110 at least partially encapsulates the bed, thereby forming the protective barrier.”, [0028]” the support structure 102 comprises a plurality of vertical support poles 104, a plurality of clamping elements 106, and a plurality of adjusting elements 108. The vertical support poles 104 attach to or independently support the draping structure 110 around the bed, and the plurality of clamping elements 106 attaches the draping structure 110 to the vertical support poles 140, as best shown in FIGS. 1 through 3. The plurality of adjusting elements 108 allows for adjustment of the draping structure 110 over the bed”; [0031]” The draping apparatus 100 can be set up around a patient bed using the plurality of vertical support poles 104. The vertical support poles 104 may be either attached to a patient's bed … The clamping elements 106 can also be used to adjust the height of the draping structure 110 with respect to the patient. … other securing elements can also be used to secure and fix the draping structure 110 to the vertical support poles 104. Examples of such alternative clamping elements 106 may include, but are not limited to, snaps, screws, hook and loop fasteners, and clips”. Zeigler does not disclose brackets but use of alternative hardware such as L shaped brackets to structurally connect/mount one component to another is well-known as also evidenced in Kesselman fig. 1, col. 1 lines 5-8, 21-23) 
With respect to extendable gloves feature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure system drape as taught by Hornick, such that the drape further includes extendable gloves, as taught by Zeigler. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that extendable gloves that can be used by a physician to inspect a patient, without touching the patient directly, and that can be affixed at any location depending on need or preference (Zeigler, [0012]).
With respect to the coupling type between enclosure system supporting members and the patient's bed, bed frame or bed rail feature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling type between enclosure system supporting members and the patient's bed, bed frame or bed rail as taught by Hornick, such that the one or more supporting members are attached to a patient's bed, bed frame or bedrail, as taught by Zeigler as evidenced by Kesselman. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that an attachment to a patient's bed would more firmly secure the drape apparatus to the patient bed and thereby protect medical or health workers from the spread of infection, while performing surgical and other medical procedures on the infectious patient (Zeigler, [0008-0009], [0031]).
The combination of Hornick and Zeigler (as evidenced by Kesselman) as a whole does not explicitly disclose drape made of polyester and supporting member of a hollow polyethylene foam tube.
However, in an analogous collapsible enclosure field of endeavor, Garvens discloses an enclosure system (Garvens in fig. 4, col. 1 lines 14-15, 46-67, col. 2 lines 1-10, col. 5 lines 24-53 for example discloses relevant subject-matter. More specifically, Garvens in fig. 4 discloses an enclosure system), comprising a transparent drape made of polyester (Garvens in fig. 4, col. 5 lines 45-53 for example discloses a transparent drape made of polyester. See at least col. 5 lines 45-53 “covering 110 may include a wide variety of material … covering 110 may include tear-resistant polyester or other material that may be made transparent, semi-transparent, translucent, … the material resists tearing and puncture or is easily replaced or repaired”).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drape used in the enclosure system as taught by Hornick, as modified with Zeigler (as evidenced by Kesselman), to be a polyester material drape Garvens. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that polyester material not only resists tearing and puncture but is also easy to repair when needed (Garvens, col. 5 lines 45-53).
		The combination of Hornick, Zeigler (as evidenced by Kesselman) and Garvens as a whole does not explicitly disclose supporting member of a hollow polyethylene foam tube.
However, in an analogous collapsible enclosure field of endeavor, Perez discloses an enclosure system (Perez in at least fig. 5-7, [002], [0025], [0028], [0030] for example discloses relevant subject-matter. More specifically, Perez in fig. 7, [0025], [0028] [0030] discloses an enclosure frame 10. See at least Perez [0030] “Collapsible frame 13”) comprising 
		a supporting member of a hollow polyethylene foam tube (Perez in fig. 5-7, [0030] for example discloses a supporting member of a hollow polyethylene foam tube. See at least Perez [0030] “Collapsible frame 13 is formed into arches when the structure 10 is in the erected position (see FIGS. 7 and 8). Collapsible frame 13 consists of …legs 18 can be made of cylindrical lengths of closed cell polyethylene foam, which may be the same material used to make so-called "pool noodle" floatation devices”)
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support members used in enclosure system of Hornick, as modified with Zeigler (as evidenced by Kesselman) and Garvens, to be polyethylene foam tube as disclosed in Perez. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that polyethylene foam tube support would not only be bendable/flexible but is also resilient and the polyethylene foam material is also soft, which advantageously reduces the risk of injury (Perez, [0030]) to humans such as infant patients.
Contingently Allowable Subject-Matter
As per dependent claims 9 and 10, dependent claims 9 and 10 would be contingently allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
Additionally, as per dependent claims 9 and 10, dependent claims 9 and 10 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
The following is a statement of reasons for the indication of allowable subject matter: 
As per dependent Claim 9, none of the prior art discloses subject-matter of claim 9 including all of the limitations of the base claim and any intervening claims i.e. a system for prevention of pathogen transmission from a patient to attending medical workers, the system comprising a transparent drape of polymeric material… one or more supporting members attached to a patient's bed… wherein the drape is deployed over the supporting members above the patient's head and shoulder area, the glove…sleeve openings in the drape are positioned above the patient's facial area, and the perimeter of the drape extending to the mattress and sides of the bed, forming an enclosed space above the patient; wherein the supporting member is connected at each end to the bed, bed frame or bed rail with a bracket; wherein the bracket is an L-shaped bracket having a shorter and longer end, the longer end of which is from 10 inches to 18 inches including all of the limitations of their respective base claim and any intervening claims.
Additionally, as per dependent claims 10, dependent claim 10 would be contingently allowable based on their direct/indirect dependency on respective contingently allowable base claim.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20210307985 A1 for disclosing aerosolization mitigation device. A transparent barrier forms a frame of the system, and a negative pressure can be generated in the internal volume. The device can isolate a patient to allow ambulatory, surgical, and routine care to proceed during periods of higher patient volume or viral transmission. The negative pressure environment mitigates viral transmission to protect healthcare providers and others in the vicinity of the patient from health risks during patient care. This prior art is similar in terms of mitigating viral transmission via transparent barriers covering the patient’s upper torso to that disclosed.
US 20210322243 A1 for disclosing a controlled access aerosolized particle enclosure for isolation of airborne contaminants includes a frame defining a patient isolation region over a patient bed. A linkage attaches the framed enclosure to a patient treatment vehicle, and a flexible elasticized barrier is suspended by the frame for enclosing the patient isolation region. The barrier is formed from deformable planer sheets of a flexible transparent material and extending adjacent to the patient treatment surface forming a draped edge around the bed or transport. A low pressure source is in fluidic engagement with the enclosure for reducing a pressure within the enclosure below that of ambient surroundings, such that the low pressure source provides a pressure for drawing the elasticized barrier against the patient treatment surface for restricting airborne particle passage from the enclosure to the ambient surroundings, but limits the negative pressure to avoid substantial deformation or collapse of the enclosure. This prior art is similar to that disclosed in term of use of a controlled access aerosolized particle enclosure for isolation of airborne contaminants in order to isolate infected patient from health care providers.
US 20200060780 A1 for disclosing a surgical drape that uses magnet weighted hems and hook and loop fasteners to control mobility of the drape hem similar to that claimed and disclosed.
US 5316541 A for disclosing an enclosure which can be sterile for performing surgical procedures and a method for its use is disclosed that protects medical personnel from being infected by the patient and the patient from being infected by the surgical environment. The enclosure consists of a tent defining an isolated cavity and having flexible sides at least portions of which are transparent with connected gloves for accessing tools contained within the isolated cavity, an adhesive assembly for securing the enclosure to a patient and a support structure for supporting the tent. The surgeon can operate on a patient by making an incision through the enclosure, the adhesive assembly and the patient's skin. The incision and, consequently, the patient's body fluids, are all contained within the isolated cavity defined by the enclosure. Since the enclosure is collapsible and inexpensive, the entire structure can be disposed of after the surgery. Moreover, the enclosure can be quite small depending on the nature of the procedure. Thus, the use of the invention greatly reduces the amount of sterilizing procedures and their attendant costs required before and after a surgery is performed. This prior art is similar to that disclosed in term of use of a controlled access aerosolized particle enclosure for isolation of airborne contaminants in order to isolate infected patient from health care providers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
August 25, 2022